Title: To Benjamin Franklin from Bartoli, 11 April 1783
From: Bartoli, Giuseppe
To: Franklin, Benjamin


MonsieurParis ce 11 Avril 1783.
C’est avec la plus vive reconnoissance que je reçois le beau present dont il vous a plu de m’honorer.
Le sujet, l’invention, l’execution de la Médaille, tout merite des eloges.
La manière même très-obligeante avec laquelle Vous avez bien voulu, Monsieur, me la faire parvenir, devançant le temps de la distribution, ajoute infiniment à ma gratitude. Pénètré de Vos bontés, et de la profonde estime que je Vous dois, j’ai essayé de faire en vers une Description de ce Monument à jamais glorieux.
J’ai l’honneur de Vous la communiquer, en vous assurant en même temps du respect inviolable avec lequel je suis, Monsieur, Votre très-humble et très-obeissant Serviteur
Bartoli
 
Notation: Bartoli 11. avril 1783.
